Title: From George Washington to Robert Howe, 21 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir
                            Head Quarters New Windsor June 21. 1781
                        
                        I have received your favor of last Night—The Measures which have been taken in consequence of the
                            information, appear to me, to have been very proper.
                        When our Officers on the Lines are thus apprised, should the Enemy presume to make an incursion, I cannot but
                            flatter myself they will be made to suffer for their temerity. I am Dr Sr With great regard &c.

                    